DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed December 10, 2019 are acceptable by the Examiner of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Malhi U.S Patent 4, 829,017.
Malhi discloses a device, a memory device as claimed.  See FIGS. 1-14, where Malhi teaches the following limitations.

    PNG
    media_image1.png
    268
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    977
    651
    media_image2.png
    Greyscale

Malhi teaches a device comprising:
at least three memory cells (see FIG. 4, above, which shows a center memory cell adjacent to other memory cells, which comprises three (memory cells);
for each cell, a first doped semiconductor area 52, i.e., N+ and a switch 18 coupling the cell to the first area; and
a plurality of first doped semiconductor zones 40 connecting the first areas together.

Pertaining to claim 2, Malhi teaches the device according to claim 1, wherein the first zones and the first areas are located in the same semiconductor layer.

Pertaining to claim 3, Malhi teaches the device according to claim 1, wherein the first zones 42                      and the first areas are located in a semiconductor layer overlying an insulating layer 44.

Pertaining to claim 4, Malhi teaches the device according to claim 1, further comprising a conductive track 36 connecting the first areas together.

Pertaining to claim 5, Malhi teaches the device according to claim 1, wherein each switch comprises a transistor having a gate, the gates of the transistors having collinear elongated shapes and being separated from each other (please see FIG. 3. Top-view showing the uniformity of the memory cells 10, 12, 14 and 16, with associated transistors 18).

Pertaining to claim 9, Malhi teaches a memory comprising:
a plurality of memory cells 10, 12, 14 and 16 arranged in a matrix of rows and columns, each row including at least three memory cells;
a plurality of first doped semiconductor areas 52, each first doped semiconductor area being associated with a respective memory cell;
a plurality of switches 18, each switch coupling an associated first area with the respective memory cell; and
a plurality of first doped semiconductor zones 42 in each row, the first zones connecting the first areas 52 of that row.

Pertaining to claim 10, Malhi teaches the memory according to claim 9, wherein the first zones 42 and the first areas are located in a semiconductor layer that overlies an insulating layer 54.

Pertaining to claim 11, Malhi teaches the memory according to claim 9, wherein two adjacent rows are disposed symmetrically in relation to an axis.

Objections
Claims 6-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: a plurality of memory cells arranged in a matrix of rows and columns, each row including at least three memory cells, wherein each memory cell comprises an irreversibly programmable memory point;
a plurality of first doped semiconductor areas, each first doped semiconductor area being associated with a respective memory cell;
a plurality of switches, each switch coupling an associated first area with the respective memory cell, wherein each switch comprises a transistor having a gate, the gates of the transistors of each row having collinear elongated shapes and being separated from each other;
a plurality of first conductive tracks, each first conductive track connecting the first areas of a respective row;
a plurality of second conductive tracks, each second conductive track connecting the gates of the transistors of a respective column; and
a plurality of first doped semiconductor zones in each row, each first zone connecting the first areas of a respective row..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D COLEMAN whose telephone number is (571)272-1856.  The examiner can normally be reached on M-F Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William Coleman/Primary Examiner, Art Unit 2895